Citation Nr: 0410153	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for 
cancer of the larynx.

2.  Entitlement to a disability rating in excess of 10 percent for 
the residuals of a gunshot wound, left femoral neck.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.

4.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or for being housebound.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 1968.

These matters come to the Board of Veterans' Appeals (Board) from 
a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision the RO 
granted service connection for cancer of the larynx, based on 
Agent Orange exposure, and assigned a 100 percent rating effective 
from January 1, 2001, to January 1, 2002, with a non-compensable 
rating effective February 1, 2002, based on residuals.  The RO 
also denied entitlement to a disability rating in excess of 10 
percent for the residuals of the gunshot wound to the left thigh 
with fracture of the left femoral neck, a total rating based on 
individual unemployability, and special monthly compensation.  The 
veteran perfected an appeal of the denials of higher ratings, 
including a total rating based on unemployability, and the denial 
of special monthly compensation.

In conjunction with his appeal, in a December 2002 rating decision 
the RO increased the rating for the cancer of the larynx from zero 
to 30 percent, effective February 1, 2002.  Although the RO 
indicated in the rating decision that the assignment of the 30 
percent rating constituted a full grant of the benefit sought on 
appeal, on the basis that the 30 percent rating was the maximum 
rating available, the veteran has continued to assert that he is 
entitled to a higher rating for the residuals of the larynx 
cancer.  The Board finds, therefore, that the issue of the rating 
assigned for the residuals of the larynx cancer remains in 
contention, and is properly before the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 
5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was enacted on 
November 9, 2000.  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory duty 
to assist claimants in the development of their claims.  The VCAA 
is applicable to all claims filed on or after November 9, 2000 
(the date of enactment), or filed before the date of enactment and 
pending before VA on that date.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002).  Because the veteran's claim for an 
increased rating was filed after November 2000, the VCAA is 
applicable to his claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, what 
information and evidence he or she is responsible for providing, 
and what evidence VA will secure.  Although the RO provided a VCAA 
notice to the veteran in August 2001, that notice included the 
criteria for establishing entitlement to service connection.  The 
veteran has not been informed of the evidence required to show 
entitlement to higher ratings, including a rating based on 
unemployability, or special monthly compensation.  The veteran's 
representative has asserted that remand of the case is required in 
order to cure this procedural defect.

In addition, the available evidence indicates that the veteran has 
continued to receive treatment for his service-connected 
disabilities from the VA medical center (MC).  The records 
subsequent to November 2001 have not, however, been associated 
with the claims file.  The VA treatment records are deemed to be 
evidence of record, and a determination on the merits of the 
veteran's appeal cannot be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

If there has been no recurrence of cancer of the respiratory 
system, the disability is to be rated based on residuals.  38 
C.F.R. § 4.97, Diagnostic Code 6819 (2003).  The residuals of 
cancer of the larynx may be rated as chronic laryngitis, aphonia, 
or stenosis of the larynx.  Stenosis of the larynx is evaluated 
based on the results of pulmonary function tests.  38 C.F.R. § 
4.97, Diagnostic Code 6520 (2003).  The veteran has not, however, 
been afforded any pulmonary function tests in order to determine 
whether he is entitled to a disability rating in excess of 30 
percent for stenosis of the larynx.  An additional VA examination 
is, therefore, required.

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the veteran has one service-connected disability rated at 60 
percent or higher; or two or more service-connected disabilities, 
with one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of non-
service connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  38 
C.F.R. § 4.16(a) (2003).  

All veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disability shall be rated totally disabled.  If the veteran is 
unemployable due to service-connected disability, and the 
percentage requirements of 38 C.F.R. § 4.16(a) are not met, the 
case should be submitted to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular rating.  
38 C.F.R. § 4.16(b) (2003).  

The veteran claims to be incapable of substantially gainful 
employment due to the left hip disability resulting from the 
gunshot wound and fracture of the neck of the left femur.  The VA 
treatment records show that he is receiving pain medication, 
including Oxycodone, for his complaints pertaining to the left 
hip, but multiple examinations have failed to show any significant 
pathology in the left hip.  X-ray studies have shown only early 
degenerative changes in the left femur, with a well maintained 
joint space, and electromyography and nerve conduction studies 
failed to show any objective evidence of injury to the muscles or 
nerves in the left thigh.  It is not clear from the available 
evidence, therefore, whether the veteran's complaints of pain in 
the left hip are supported by objective evidence of adequate 
pathology.  It is also not clear from the available evidence 
whether the gunshot wound to the left hip resulted in injury to 
only the muscles of the anterior thigh, or whether it also injured 
the muscles of the posterior thigh.  The Board finds, therefore, 
that an additional examination is required.

Accordingly, this case is remanded to the RO for the following:

1.  The RO must review the claims file and ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for cancer of the larynx or 
the left hip disability since November 2001.  After securing any 
necessary release, the RO should obtain copies of such records 
that are not in file.  Specifically, the RO should obtain the 
veteran's treatment records from the VAMC in Charleston, South 
Carolina.  If the RO is not able to obtain the identified records, 
the claims file should be documented to that effect and the 
veteran so notified.

3.  The RO should afford the veteran a VA medical examination in 
order to assess all of the residuals of the cancer of the larynx.  
The claims file and a copy of this remand should be made available 
to and be reviewed by the examiner.  The examination should 
include any diagnostic tests or studies, including pulmonary 
function studies, that are deemed necessary in order to assess all 
of the residuals of the throat cancer.

The examiner should conduct an examination of the throat and 
document all of the residuals of the larynx cancer and subsequent 
treatment by radiation, including any effect on the veteran's 
speech.  The examiner should also determine whether the cancer or 
treatment caused any stenosis of the larynx and, if so, document 
the Forced Expiratory Volume in one second (FEV-1) and Flow Volume 
Loop by pulmonary function testing.

4.  The RO should afford the veteran a VA orthopedic examination 
in order to document all of the residuals of the gunshot wound to 
the left thigh.  The claims file and a copy of this remand should 
be made available to and be reviewed by the examiner.  The 
examination should include any diagnostic tests or studies, 
including X-ray studies, that are deemed necessary for an accurate 
assessment.

The examiner should conduct an examination of the left lower 
extremity and provide a diagnosis for any pathology found.  
Specifically, the examiner should determine, based on the results 
of the examination, review of the medical evidence of record, and 
sound medical principles, whether the gunshot wound caused any 
injury to the muscle groups of the thigh, and identify the muscle 
groups so effected.  

Based on the results of the examination, the available medical 
evidence, and sound medical principles, and not only on the 
veteran's subjective complaints, the examiner should also describe 
all of the functional limitations resulting from the left hip 
disability.  The examiner should also provide an opinion on 
whether, or to what extent, the veteran's subjective complaints 
pertaining to the left hip are supported by objective evidence of 
pathology.  In addition, the examiner should provide an opinion on 
what affect those functional limitations would have on the 
veteran's employability.  Specifically, the examiner should 
provide an opinion on whether the objectively demonstrated and 
medically determined left hip disability, and not the veteran's 
subjective complaints, prevent him from engaging in substantially 
gainful employment.

5.  If the above-requested development results in the opinion that 
the left hip disability precludes the veteran from maintaining 
substantially gainful employment, the issue of his entitlement to 
a total rating based on individual unemployability should be 
referred to the Director of the Compensation and Pension Service 
for consideration.

6.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO should re-
adjudicate the issues on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided with a supplemental statement of the case and be given 
the opportunity to respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



